Citation Nr: 1209356	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-50 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for pes cavus.

2.  Entitlement to service connection for a dental disability.

3.  Entitlement to service connection for a left testicle condition.

4.  Entitlement to service connection for a visual disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for obstructive airway disease.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for residuals of a fractured jaw.

9.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from September 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before a Decision Review Officer in April 2010 and the undersigned Veterans Law Judge in December 2011.  Transcripts of both hearings are associated with the record.

The issues of entitlement to service connection for a respiratory disability, lumbar and cervical spine disabilities, and residuals of a jaw injury are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 15, 2010, prior to the promulgation of a decision in the appeal, the Veteran submitted written notification requesting withdrawal of the appeal regarding entitlement to service connection for pes cavus, a dental disability, a left testicle condition, and a visual disability.

2.  Headaches are related to service.


CONCLUSIONS OF LAW

1.  With respect to the issues of entitlement to service connection for pes cavus, a dental disability, a left testicle condition, and a visual disability, the criteria for withdrawal of the appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissed Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized  representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  

In that regard, the Board observes that the issues of entitlement to service connection for pes cavus, a dental disability, a left testicle condition, and a visual disability were properly appealed to the Board via the Veteran's December 2009 VA Form 9.  However, in April 2010 the Veteran's representative submitted a written statement noting the Veteran's desire to withdraw these issues from appellate status.  Accordingly, the Board does not have jurisdiction to review the appeal as it pertains to those issues, and it is dismissed.

Service Connection 

	VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As the Board has determined that the evidence is sufficient to grant service connection for headaches, further discussion of the VCAA is not necessary at this time.


      Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

The Veteran was treated in April 1971 after being involved in fighting.  He had a laceration over his left cheek.  A nasal laceration was noted following a fight in August 1971.  In March 1972 the Veteran was treated following an altercation in which he was hit with a 2x4.  The assessment was nondisplaced nasal bone fracture.  

A December 2000 VA treatment record indicates the Veteran's report of a history of migraines.  The assessment was atypical migraine; medication was prescribed.  

In a January 2001 letter, the Veteran's brother indicated that the Veteran lived with him and his family following his separation from service.  He noted that following service the Veteran suffered from disabling headaches that only strong prescribed painkillers would ease.  

Migraine is noted in a September 2005 VA treatment record.  

In April 2010 the Veteran's private physician, R.W.M., DO indicated that previous X-rays had demonstrated fractures of the maxillary sinuses and mandible.  He stated that the trauma was very possibly the source of the Veteran's headaches due to alteration of the relationships of the cranial bones.  

On VA examination in May 2010 the Veteran reported headaches since 1970.  The examiner assessed migraine headaches.  He opined that they were not related to service and that their etiology was unknown.  

Having carefully reviewed the record, the Board finds that service connection for headaches is warranted.  In this regard the Board notes that there are documented incidents in-service in which the Veteran sustained head wounds, to include being hit with a 2x4 in 1972.  Both the Veteran and his brother report that the Veteran suffered from painful headaches in the years following service to the present.  Dr. M's statement indicates findings of previous trauma.  Moreover, Dr. M. suggested that the trauma was the source of the Veteran's headaches.  

The Board notes that there is no opinion to counter that of Dr. M.  Rather, the May 2010 VA examiner stated that the etiology of  the Veteran's headaches was unknown.  In light of evidence of in-service trauma, a current headache disability and evidence of previous trauma, and an opinion linking the current headaches to service, the Board finds that service connection is in order for the Veteran's headache disability.



ORDER

Entitlement to service connection for headaches is granted.


REMAND

As an initial matter the Board notes that there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

With respect to the Veteran's claim of entitlement to service connection for obstructive airway disease, the first indication of chronic obstructive pulmonary disease (COPD) dates to 2007.  At his December 2011 Board hearing, the Veteran testified to his belief that his COPD was related to his sinusitis and rhinitis.  He also stated that his fractured nose was related to his COPD.  The Board notes that sinusitis and rhinitis are currently service-connected disabilities.  The Veteran has not been provided with notice regarding the evidence necessary to establish service connection on a secondary basis.  Moreover, the Board finds a VA examination is warranted to determine whether COPD or other respiratory disability is related to the service-connected rhinitis and sinusitis.

Regarding the claimed spine and jaw disabilities, the Board observes that the Veteran was involved in various altercations during service; he also had complaints related to his back.  In February 1971 he was seen complaining of pain on movement after being hit with a blunt instrument in the low back.  In April 1971 he reported being involved in a fight; he had a laceration on his left cheek after being hit with a beer bottle.  In June 1971 the Veteran requested a second mattress because of his use of a bed board.  In August 1971 he was treated for a laceration over his nose after a fight.  In March 1972 he was treated after being struck across his nose and right orbit.

The Veteran maintains that his claimed low back, cervical spine, and jaw disabilities are related to the above-discussed events in service.  Here, the Board finds that the standards set forth in McLendon have been satisfied: there is evidence of current low back, cervical spine, and jaw disabilities, and the record establishes in-service events during which various injuries occurred, but there is insufficient evidence to decide these issues at present.  Therefore, a VA medical examination to obtain a nexus opinion is warranted.  In this regard, the Board recognizes that an earlier medical opinion was obtained regarding the Veteran's cervical spine disability.  However, the Board finds that this opinion is too poorly-worded, and without sufficient rationale, to constitute an adequate opinion on which to decide the appeal.  

In light of the above discussion, the Board has determined that additional development of the record is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed respiratory disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present respiratory disabilities.  With respect to any currently present respiratory disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service or was either caused or aggravated to the Veteran's service-connected rhinitis and sinusitis.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

2.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed low back, cervical spine, and jaw disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present low back, cervical spine, and jaw disabilities.  With respect to any currently present disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Upon completion of the above examinations, the AOJ should review the examination reports for specific compliance with the Board's directives.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


